DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
        2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 11206055). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 17526468
1. A method, comprising: receiving, by an audio receiver device, a first audio stream from a first audio streaming device, wherein the first audio stream comprises a plurality of frames each comprising at least one audio packet slot for at least one audio packet; and scanning, by the audio receiver device, while receiving the first audio stream from the first audio streaming device, during at least one scan window for packets transmitted from a second audio streaming device in a second audio stream; wherein the scanning takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream.
US patent No. 11206055
1. An audio transmission method, comprising: wirelessly connecting an audio receiver device to a first audio streaming device via a first protocol using frequency hopping; transmitting a first audio stream from the first audio streaming device using the first protocol to the audio receiver device, wherein the first audio stream has a time-slotted frame structure and wherein at least one audio data packet is transmitted in each frame in at least one audio packet slot; and scanning, by the audio receiver device, while receiving the first audio stream from the first audio streaming device, during at least one scan window (S) for frequency hopping synchronization (FHS) packets (F) transmitted from a second audio streaming device in a second audio stream using a second protocol having a time-slotted frame structure and using frequency hopping; wherein the scanning activity takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot (A) per frame (R) of the first audio stream.
Application No. 17526468
18. An audio receiver device configured to: receive a first audio stream from a first audio streaming device, wherein the first audio stream comprises a plurality of frames each comprising at least one audio packet slot for at least one audio packet; and scan, while receiving the first audio stream from the first audio streaming device, during at least one scan window for packets transmitted from a second audio streaming device in a second audio stream; wherein the scanning takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream.
US patent No. 11206055
16. An audio receiver device configured to wirelessly connect to a first audio streaming device via a first protocol using frequency hopping; receive a first audio stream transmitted from the first audio streaming device using the first protocol, wherein the first audio stream has a time-slotted frame structure and wherein at least one audio data packet is transmitted in each frame (R); and scan, while receiving the first audio stream from the first audio streaming device, during at least one scan window (S) for frequency hopping synchronization (FHS) packets transmitted from a second audio streaming device in a second audio stream using a second protocol having a time-slotted frame structure and using frequency hopping; wherein the audio receiver device is further configured to enable reception of at least one audio packet per frame from the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream.
Application No. 17526468
20. A hearing assistance system comprising: an audio receiver device; a first audio streaming device; a second audio streaming device; the audio receiver device configured to receive a first audio stream from the first audio streaming device, wherein the first audio stream comprises a plurality of frames each comprising at least one audio packet slot for at least one audio packet; and scan, by the audio receiver device, while receiving the first audio stream from the first audio streaming device, during at least one scan window for packets transmitted from the second audio streaming device in a second audio stream; wherein the scanning takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream.
US patent No. 11206055
18. A hearing assistance system comprising: an audio receiver device a first audio streaming device; a second audio streaming device; an audio receiver device configured to wirelessly connect to the first audio streaming device via a first protocol using frequency hopping; receive a first audio stream transmitted from the first audio streaming device using the first protocol, wherein the first audio stream has a time-slotted frame structure and wherein at least one audio data packet is transmitted in each frame (R); and scan, while receiving the first audio stream from the first audio streaming device, during at least one scan window (S) for frequency hopping synchronization (FHS) packets transmitted from the second audio streaming device in a second audio stream using a second protocol having a time-slotted frame structure and using frequency hopping; wherein the audio receiver device is further configured to enable reception of at least one audio packet per frame from the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream. 
The subject matter claimed in the instant application is fully disclosed in the US patent 11206055 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 11206055). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim(s) 1, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palin et al. (US 9265080) in view of Lee et al. (US 20170251469).  
Regarding claims 1, 18 and 20, Palin discloses a method, comprising: receiving, by an audio receiver device, a first audio stream from a first audio streaming device (Col.26 lines 44-48and fig.1A, 102A, 156: Palin discusses how a Speaker A starts to receive a Bluetooth streaming content or music stream from the Mobile device, i.e. receiving audio stream from a first audio streaming device), wherein the first audio stream comprises a plurality of frames each comprising at least one audio packet slot for at least one audio packet (Col.18 lines 13-16 and Col.26 lines 48-54: Palin discusses how the physical channel is sub-divided into time units known as events; and how a data transmitted between Bluetooth devices in packets that are positioned in these events); and scanning, by the audio receiver device, while receiving the first audio stream from the first audio streaming device, during at least one scan window for packets transmitted from a second audio streaming device in a second audio stream (Col.18 lines 1-16, Col.26 lines 44-54 and fig.1A to 1E: Palin discusses how the physical channel is sub-divided into time units known as events; and how the operations of the mobile wireless device and the first and second multimedia devices 102A and 102B; and Palin also discusses how Speaker A (102A) starts to receive a music stream 156 from the Mobile device 100); 
Palin discloses the invention set forth above but does not specifically discloses “the scanning takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream”
Lee however discloses the scanning takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream (Paragraphs: 0011 and 0237: Lee discusses a method for allocating a transmission time slot in order to prevent the collision which may occur among the NACK transmissions; and how the link layer has to perform listening to complete all of the scan Intervals of scan Windows as commanded)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Palin, and modify a system wherein the scanning takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot per frame of the first audio stream, as taught by Lee, thus  efficiently transmit and receive the audio data; and avoiding generation of interference of an external device by preventing collision between slaves, as discussed by Lee.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/     Examiner, Art Unit 2651                                                                                                                                                                                                      10/12/2022